DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Claim Status
3.	Claims 1-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for streaming channel bundles carried-out by a streaming media server by transmitting a streaming channel bundle comprising multiple channels of varying quality levels over a communication network to a client media receiver; transmitting, by the streaming media server, a first primary streaming channel of the streaming appending a newly received file segment corresponding to at least one secondary channel to ensure continuity in presenting content from the at least one secondary channel of the set of secondary channels and for enabling an immediate presentation of content from the at least one secondary channel upon user request; appending the newly received file segment comprising a live stream of a newly requested streaming channel prior to elapsing of presenting content from the at least one secondary channel; and adjusting a quality level, by the streaming media server, of the at least one secondary channel for the sub-optimal quality concurrent transmission with the first primary streaming channel to lower a bitrate when transmitting the streaming channel bundle for accommodating bandwidth variations in the communication network…” in Independent Claim 1 to be obvious. 
	
Claim 7 directed to a client media receiver utilized in conjunction with a streaming media server to implement a corresponding opposite method as recited in claim 1 is allowed. 
Claim 15 directed to an alternate method with different scope but similar key features as recited in claim 1 is also allowed. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426